212 F.3d 1025 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Tunji Kincaid,    Defendant-Appellant.
No. 99-3063
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 10, 2000Decided May 16, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 CR 30090--Jeanne E. Scott, Judge.
Before Easterbrook, Kanne and Rovner, Circuit Judges.
Kanne, Circuit Judge.


1
In September 1998, Tunji  Kincaid was arrested for criminal trespass to  land after he parked his stalled car in the  driveway of a vacant residence owned by Jack  Childress. Incident to his arrest, his car was  searched and 12.4 grams of crack cocaine and a  crack pipe were found. On this basis, Kincaid was  indicted for possession of cocaine with intent to  distribute, pursuant to 21 U.S.C. sec.sec.  841(a)(1), (b)(1)(B).


2
Kincaid moved to suppress the evidence found in  his car because the arresting officer lacked  probable cause to make the criminal trespass  arrest. The district court denied this motion,  and Kincaid subsequently pleaded guilty to the  cocaine possession charge against him. Kincaid  appeals the denial of the motion to suppress,  again claiming that the arresting officer lacked  probable cause to make the arrest. We affirm the  decision of the district court.

I.  History

3
Between 8:00 and 9:00 on the morning of  September 15, 1998, Kincaid was driving south on  13th Street in Springfield, Illinois, when his  Chevrolet Caprice Classic stalled. Kincaid pulled  off the road and parked in the driveway of a  vacant residence at 902 South 13th Street. This  residence was owned by Jack Childress. Kincaid left the car and raised the hood. He found that  one of the battery cables had come loose from its  post and attempted to re-attach it.


4
The vacant residence included a residential  duplex, which Childress was in the process of  remodeling, with an attached garage. On the  garage, Childress had posted a "No Trespassing"  sign as a result of a pair of break-ins to the  residence. Childress's property extends from the  garage and duplex to a sidewalk, a distance of  about twenty feet. The sidewalk and the grass  strip beyond the sidewalk, which together span  about thirteen feet, are public property.  Therefore, the driveway on this property is owned  in part by Childress, up to the sidewalk, and in  part by the public. Immediately beside the "No  Trespassing" sign is another sign, which read  "Sparkle Automotive Repairs," but no such  business existed in September 1998. Kincaid and  the government dispute whether Kincaid's car was  parked entirely, or at all, on Childress's  property, and the parties also dispute whether  Kincaid had to enter Childress's property to  inspect his car engine.


5
Officer Larry Stelivan of the Springfield Police  Department had patrolled the surrounding  neighborhood for much of his twenty-year career.  After the break-ins occurred at his 13th Street  property, Childress informed Stelivan that  unwanted people often loitered on the property  without permission and asked Stelivan to attempt  to keep everyone, with the exception of  Childress's son, off the property. Stelivan  agreed to this request and subsequently told  numerous individuals that they were not allowed  on Childress's property without permission.  Stelivan stated that he was familiar with Kincaid  and specifically told Kincaid before September  15, 1998, that he was not allowed on Childress's  property.


6
Officer Stelivan was on patrol on the morning  of September 15, 1998, when he saw Kincaid's  vehicle parked in Childress's driveway. Stelivan  believed that the car was parked in the private  portion of the driveway, and he saw Kincaid  standing beside the car, near the garage.  Stelivan stopped and asked Kincaid what he was  doing on Childress's property. Kincaid replied  that his car had stalled. As Stelivan parked his  car to help Kincaid, Stelivan saw another man,  Manual Pitts, run from the area. Stelivan  approached Kincaid's car, and Kincaid showed him  that the battery cable was loose. Kincaid was  attempting to tighten the battery cable clamp,  but he needed pliers to do so properly.


7
Kincaid attempted to borrow a pair of pliers  from a neighbor, Mary Burns, but Burns refused.  Without pliers, Kincaid was unable to fix the  car. Because of the loose battery cable, the car  would start but would not keep running. Stelivan  helped Kincaid move the car off of Childress's  property and onto the street, then Stelivan  arrested Kincaid for criminal trespass. Kincaid  was transported to county jail. Subsequent to his  arrest, police officers searched his car and  found 12.4 grams of crack cocaine and a crack  pipe.


8
On November 9, 1998, Kincaid was indicted for  possession of a controlled substance with an  intent to distribute, in violation of 21 U.S.C.  sec. 841(a)(1). On January 26, 1999, Kincaid  filed a motion to suppress on the ground that  Stelivan lacked probable cause when he arrested  Kincaid for criminal trespass. In his motion,  Kincaid argued that Stelivan lacked probable  cause to arrest him for trespass because Kincaid  never entered Childress's property and because  Kincaid lacked prior notice. In his motion and at  the subsequent hearing held on February 8, 1999,  Kincaid claimed that he had been on public  property at all times and that notice was  insufficient because Stelivan failed to ask  Kincaid whether he had received permission to be  on the property. However, the district court  credited Stelivan's testimony that he had  provided notice to Kincaid prior to September 15,  1998, that he was not permitted to enter the  property and Stelivan's testimony that Kincaid  had actually entered portions of Childress's  property. On this basis, the district court  determined that Stelivan had probable cause and  authority to make the arrest and denied Kincaid's  motion to suppress.


9
On April 5, 1999, Kincaid pleaded guilty to the  charge of possession of a controlled substance  with intent to distribute, but he reserved the  right, pursuant to Fed. R. Crim. P. 11(a)(2), to  challenge the district court's denial of his  motion to suppress. Kincaid was sentenced as a  career offender to 282 months imprisonment,  followed by eight years supervised release.

II.  Analysis

10
On appeal, Kincaid presents three arguments in  support of his contention that Stelivan lacked  probable cause to arrest him for criminal  trespass. First, he argues that the district  court erred in finding that Kincaid had  sufficient notice to meet the requirements of the  Illinois criminal trespass statute. 720 Ill.  Comp. Stat. 5/21-3(a)(2). Second, he contends  that the court erred in finding that Kincaid had  actually entered Childress's property. Third,  Kincaid argues that Stelivan lacked probable  cause to arrest him because the Illinois criminal  trespass statute carves out an exception to  criminal trespass under emergency circumstances.  720 Ill. Comp. Stat. 5/21-3(f). We review de novo  a district court's determination of probable  cause. See United States v. Scheets, 188 F.3d 829, 835-36 (7th Cir. 1999); United States v.  McKinney, 143 F.3d 325, 328 (7th Cir. 1998).  However, when we review the district court's  denial of a motion to suppress, we review de novo  questions of law, and we review for clear error  questions of fact. See United States v. Strache,  202 F.3d 980, 984-85 (7th Cir. 2000); Scheets, 188 F.3d at 836.


11
The Fourth Amendment preserves "[t]he right of  the people to be secure in their persons, houses,  papers, and effects, against unreasonable  searches and seizures." U.S. Const. amend. IV.  However, "[a]n arrest conforms to the  requirements of the Fourth Amendment 'so long as  the police are doing no more than they are  legally permitted and objectively authorized to  do.'" United States v. Woody, 55 F.3d 1257, 1268  (7th Cir. 1995) (citations omitted). Therefore,  there will be no Fourth Amendment violation in a  search incident to arrest where the arresting  officer is authorized by state or municipal law  to effect a custodial arrest and the officer has  probable cause to make such arrest. See id. Here  both parties agree that Stelivan was authorized  to arrest Kincaid, and the relevant dispute  focuses instead on whether there was probable  cause to arrest Kincaid for criminal trespass.  Probable cause for an arrest exists when a person  could reasonably believe, in light of the facts  and circumstances within the knowledge of the  arresting officer at the time of the arrest, that  the suspect had committed or was committing an  offense. See Booker v. Ward, 94 F.3d 1052, 1057  (7th Cir. 1996).

A.  Criminal Trespass

12
Illinois's criminal trespass to land statute  provides that "[w]hoever . . . enters upon the  land of another, after receiving, prior to such  entry, notice from the owner or occupant that  such entry is forbidden . . . commits a Class B  misdemeanor." 720 Ill. Comp. Stat. 5/21-3(a)(2);  see People v. Flanagan, 478 N.E.2d 666, 667 (Ill.  App. Ct. 1985). If we conclude that a prudent  person in light of the facts and circumstances  known by Stelivan on September 15, 1998, would  have believed that Kincaid both had entered  Childress's property and had notice that he was  not allowed to do so, we will conclude that  Stelivan had probable cause to arrest Kincaid.


13
Kincaid first questions whether a prudent person  would have believed that he had prior notice that  he was not allowed on Childress's driveway. A  person has received notice if "he has been  notified personally, either orally or in writing"  or "if a printed or written notice forbidding  such entry has been conspicuously posted or  exhibited at the main entrance to such land or  the forbidden part thereof." 720 Ill. Comp. Stat.  5/21-3(b). Kincaid argues that the "No  Trespassing" sign posted on the garage door was  not posted at the "main entrance" to Childress's  property. In addition, he notes that the  adjoining property, which shared a single  driveway, posted a sign for a business, "Sparkle  Automotive Repairs." On these grounds, Kincaid  contends that a reasonable person would not  obtain notice from the "No Trespassing" sign, as  one might reasonably infer that the sign  referenced only the "forbidden part" of  Childress's property, the garage.


14
However, the district court based its finding  of probable cause on both this posted notice and  its finding of fact that Kincaid had received  prior oral notice from Stelivan that he was not  allowed on Childress's property. Stelivan  testified that, pursuant to Childress's request,  he told many people, including Kincaid, that they  were not allowed to stand around on Childress's  property. Kincaid does not dispute that Childress  had previously warned him against standing around  on Childress's property, but he contends that  this notice does not constitute proper notice  that using the driveway to perform emergency  repairs on his car was forbidden. We find this  argument unavailing.


15
The relevant probable cause inquiry on the  question of notice is whether a reasonable person  in Stelivan's position would infer notice onto  Kincaid, that is whether Stelivan had reasonable  grounds to believe that Kincaid received the  notice, not whether Kincaid believed such notice  had been given. See Dutton v. Roo-Mac, Inc., 426 N.E.2d 604, 607 (Ill. App. Ct. 1981). The  district court found that Stelivan had previously  warned Kincaid against standing around on  Childress's property. The court held that a  prudent person would have believed that Kincaid  had prior notice that he was not allowed to be on  Childress's driveway. Direct evidence of a  defendant's prior notice is dispositive as to  whether a reasonable person would believe that  the defendant had received notice.


16
Moreover, at least one Illinois court has found  probable cause for a criminal trespass arrest  without direct evidence of notice. In People v.  Wetherbe, 462 N.E.2d 1, 5 (Ill. App. Ct. 1984),  the court concluded that the arresting officer  had probable cause to make a criminal trespass  arrest without any evidence of prior notice, when  the arrest was based on prior request of the  owner that prowlers be kept away, the presence of  individuals on the property at an unusual hour  and these individuals' "unlikely explanation" for  their presence. Here, in contrast, the court had  credible evidence that, at the time of arrest,  Stelivan knew that Kincaid had been given prior  notice.


17
Kincaid also contends that Stelivan lacked  probable cause to make an arrest because a  reasonable person would not necessarily have  believed that Kincaid had actually entered  Childress's property. Kincaid states that he  never actually entered Childress's property.  Instead, he claims he remained at all times on  the driveway before the end of the sidewalk,  which is on public property. However, Stelivan  testified that when he first saw Kincaid, both  Kincaid and his car were on Childress's property,  and for purposes of establishing probable cause,  a reasonable person must consider not whether  Kincaid actually entered the property, but  whether Stelivan reasonably believed that he did.  The district court credited Stelivan's testimony  that he had seen Kincaid on the property, and  from this testimony found that a reasonable  person would have believed that Kincaid had  entered onto Childress's property and was, by so  doing, committing a crime. On the basis of  Stelivan's testimony, we find no error in this  aspect of the district court's probable cause  analysis.

B.  Emergency Exception

18
Finally, Kincaid contends that Stelivan lacked  probable cause to arrest Kincaid because the  criminal trespass statute decriminalizes an  otherwise illegal entry made under emergency  circumstances. According to Kincaid, a reasonable  person would consider Kincaid's situation to be  an emergency, and Stelivan could not have  reasonably believed that Kincaid was committing  a crime by entering Childress's property and  should not have arrested him for doing so.  However, Kincaid failed to raise this issue in  his motion to suppress or before the district  court at its hearing on the motion, and he has  forfeited his right to appeal this issue.  Therefore, we review only for plain error. See  United States v. Brookins, 52 F.3d 615, 623 (7th  Cir. 1995); United States v. Clark, 943 F.2d 775,  784 (7th Cir. 1991). Plain error review allows us  "to correct only 'particularly egregious errors'  for the purposes of preventing a miscarriage of  justice." United States v. Franklin, 197 F.3d 266, 270 (7th Cir. 1999) (citation omitted).


19
Section (f) of the Illinois criminal trespass  to land statute decriminalizes an otherwise  illegal entry onto property when a person enters  "for emergency purposes." 720 Ill. Comp. Stat.  5/21-3(f). An "emergency" is defined as "a  condition or circumstance in which an individual  is or is reasonably believed to be in imminent  danger of serious bodily harm or in which  property is or is reasonably believed to be in  imminent danger of damage or destruction." Id.  Kincaid claims that because his car had stalled,  it was in imminent danger of damage or  destruction had he left it in the street. He  argues that a reasonable person would find that  he entered Childress's property under emergency  circumstances and was not committing a crime by  entering the property.


20
Kincaid claims that he addressed the question  of emergency in his motion to suppress and at the  hearing at which this motion was considered. In  support of this contention, Kincaid notes that he  claimed, in his motion, that Stelivan could not  have concluded that he was committing trespassing  "within the meaning and purpose of the statute,"  which, he claims, incorporates by reference the  argument for emergency situations. In addition,  Kincaid notes that he argued that the arrest was  made because of a "mistake of law," which mistake  Kincaid now claims was the failure to consider  whether the emergency circumstances exception  applies.


21
Despite his contention that these broad  statements of law incorporate by reference the  emergency exception to criminal trespass, Kincaid  has forfeited this argument by failing to raise  it in his motion to suppress. In his motion to  suppress, Kincaid never indicated that he felt  that his situation constituted an emergency, and  at the motion hearing, Kincaid never claimed, or  even mentioned, that he felt that his car  stalling was an emergency or that there was any  imminent risk of damage to his vehicle. Although  Kincaid claimed that Stelivan made a mistake of  law in making a custodial arrest, he failed to  articulate on what basis a mistake of law was  made, either by mentioning that Stelivan failed  to consider the emergency exception or by citing  the relevant statutory section, 720 Ill. Comp.  Stat. 5/21-3(f). In addition, although he also  failed to raise the issue of notice in his motion  to suppress, Kincaid specifically requested the  district court allow him to raise these new  arguments at the motion hearing. However, he  failed to request leave at the motion hearing to  argue that the emergency exception applied. We  insist that a party must raise and develop an  argument before the district court or in its  motions to provide the district court with an  opportunity to consider all matters before it.  See, e.g., United States v. Hook, 195 F.3d 299,  310 (7th Cir. 1999). By failing to focus the  court on this issue of emergency, Kincaid  deprived the court, which studiously considered  all matters raised before it, of this  opportunity. For this reason, we deem this issue forfeited, and we review only for plain error.


22
Illinois courts provide no guidance on the  question of whether a typical automobile  breakdown constitutes an emergency within the  meaning of 5/21-3(f), so we must determine  whether a miscarriage of justice results if we  affirm the conclusion of the district court.  Certainly, reasonable people may believe that in  a break-down circumstance, automobile owners will  fear that their car is in imminent danger of  damage or destruction if it remains on the road.


23
Nonetheless, the facts and circumstances  surrounding this case fail to convince us that a  reasonable person would find that the  circumstances before us constitute such an  emergency. First, Kincaid's car stalled between  8:00 a.m. and 9:00 a.m., at an hour when traffic  on a residential side street would not constitute  an imminent danger to Kincaid's vehicle. Second,  Kincaid has provided no evidence that there was  no street parking available. In fact, the  evidence that Kincaid and Stelivan were able to  move the car onto the street after failing to  start it suggests that street parking spaces  existed at the time Kincaid's car stalled. In the  face of these circumstances, we believe it  reasonable that an arresting officer would not  consider the situation to be an emergency.  Therefore, we find no plain error in the district  court's determination that Stelivan had probable  cause to perform a custodial arrest.

III.  Conclusion

24
Because we find no error in the district  court's determination that Stelivan had probable  cause to arrest Kincaid for criminal trespass and  no plain error in Stelivan's failure to apply the  emergency exception to the criminal trespass  statute, we Affirm the decision of the district  court.